Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 04/25/2022. Claims 1, 3, 6-14, 16, and 18-20 are allowed. The Examiner acknowledges the amendments of claims 1, 12, 16, and 18. Claims 2, 4-5, 15, and 17 are cancelled by applicant. The previous 112 and 103 rejections have been withdrawn due to applicant.

Allowable Subject Matter
Claims 1, 3, 6-14, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to the structure of a retrieval device, specifically a tensioner that is configured to tension the device in the open position, wherein the first body fastener is coupled to the first plate between the upper plate connector and the tensioner, and wherein the second body fastener is coupled to the second plate between the upper plate connector and the tensioner (claim 1) and a first upper gripper coupled to the upper plate connector, wherein the first upper fastener couples the first upper gripper to the upper plate connector; a first lower gripper coupled to the lower plate connector, wherein the first lower fastener couples the first lower gripper to the lower plate connector (claim 12).
The teaching of Cavalieri (US Patent No. 4,483,517) discloses a device (Figures 1-11) comprising first plate (element 25) coupled to a body (element 11) via first fastener (element 21), a second plate (element 27) coupled to the body via a second fastener (element 23), an upper plate connector (element 17) coupled to the first and second plate, a lower plate connector (element 15) coupled to the first and second plate, and a tensioner (element 57). However, the above reference tensioner is in between the body having the first/second fasteners and first/second plates, thus does not teach having wherein the first body fastener is coupled to the first plate between the upper plate connector and the tensioner, and wherein the second body fastener is coupled to the second plate between the upper plate connector and the tensioner (claim 1). Furthermore, Cavalieri discloses a upper and lower plate connector in order to clamp the workpiece (element 19). However, the upper and lower connector do not include a first upper gripper coupled to the upper plate connector, wherein the first upper fastener couples the first upper gripper to the upper plate connector; a first lower gripper coupled to the lower plate connector, wherein the first lower fastener couples the first lower gripper to the lower plate connector (claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/12/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723